DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2021 has been entered.

 Response to Amendment
Claims 1-15 are currently pending in the application. Applicant’s amendments have overcome the outstanding grounds of rejection previously set forth in the Final Office Action mailed 7/13/2021. However, the newly added limitations have been found to be disclosed in the Kishibata reference unfortunately, as discussed below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kishibata et al (U.S. Pre-Grant Publication 2009/0020092).
Regarding claim 1, Kishibata teaches a method for starting an internal combustion engine having a crankshaft (103) and an electric turning machine (SG) operatively connected to the crankshaft (Paragraphs 0052, 0056, 0063; Figures 1-2), the method comprising: energizing an absolute position sensor (hall sensors 29) capable of providing an indication of a current angular position of a rotor of the ETM (Paragraphs 0021, 0026, 0028, 0066); determining, based on the indication of the current position of the rotor of the ETM, a current position of a piston operatively connected to the crankshaft, the current position of the piston being in relation to a top dead center (TDC) position of the piston within a combustion chamber (Paragraphs 0093 and 0094); and applying a current to the ETM to generate a sufficient torque to rotate the crankshaft (Paragraphs 0082, 0085, 0086, 0136-0138).
Regarding claim 2, Kishibata discloses the invention of claim 1 as discussed above, and teaches that the absolute position sensor provides the indication of the angular position of the rotor of the ETM in signals sent to a controller (10, 40)(Paragraph 0066, 0079); and the controller calculates on an ongoing basis the actual angular position of the rotor of the ETM based on the signals from the absolute position sensor (Paragraphs 0021, 0026, 0028, 0066, 0079, 0082).
Regarding claim 3, Kishibata discloses the invention of claim 1 as discussed above, and teaches that applying a current to the ETM further comprises: initially applying a first current to the ETM; and subsequently applying to the ETM a second current greater than the first current in response to the angular position of the rotor of the ETM passing beyond a predetermined angular position (Paragraphs 0086 and 0136-0138 [reverse rotation is interpreted as corresponding to negative torque and 
Regarding claim 4, Kishibata discloses the invention of claim 1 as discussed above, and teaches receiving at a controller a start command for the ICE (Paragraphs 0082 and 0083). 
Regarding claim 5, Kishibata discloses the invention of claim 1 as discussed above, and teaches determining an initial angular position of the rotor of the ETM (Paragraph 0085); and determining a first amount of torque (negative torque to reverse rotate the starter/engine) to be supplied by the ETM to the crankshaft based in part on the initial angular position of the rotor of the ETM (Paragraphs 0085-0086 and 0136-0138).
Regarding claim 6, Kishibata discloses the invention of claim 5 as discussed above, and teaches determining a second angular position of the rotor of the ETM, the second angular position indicating that the rotor of the ETM has passed a first predetermined angular position (See "is located in a section corresponding to an intake stroke during the forward rotation of the engine, or passes through the section corresponding to the intake stroke during the forward rotation"); and determining a second amount of torque (positive torque to forward rotate motor/engine) to be supplied by the ETM to the crankshaft based in part on the second angular position of the rotor of the ETM, the second amount of torque being greater than the first amount of torque (Paragraphs 0085-0086 and 0136-0138).
Regarding claim 7, Kishibata discloses the invention of claim 6 as discussed above, and teaches determining a third angular position of the rotor of the ETM, the 
Regarding claim 8, Kishibata discloses the invention of claim 7 as discussed above, and teaches determining a fourth angular position of the rotor of the ETM, the fourth angular position indicating that the rotor of the ETM has passed a third predetermined angular position, the third predetermined angular position being after the second predetermined angular position (Kishibata teaches continuously determining the angular position of the rotor); and igniting the fuel in the combustion chamber of the ICE (Paragraph 0138). 
Regarding claim 9, Kishibata discloses the invention of claim 8 as discussed above, and teaches that the fourth angular position is less than 110 degrees of rotation of the crankshaft beyond the initial angular position (Kishibata teaches continuously determining the angular position of the rotor, which includes at and beyond the recited angular position). 
Regarding claim 10, Kishibata discloses the invention of claim 8 as discussed above, and teaches that the fourth angular position is selected so that ignition takes place before opening of an exhaust port in the combustion chamber of the ICE (Kishibata teaches continuously determining the angular position of the rotor, and 
Regarding claim 13, Kishibata discloses the invention of claim 1 as discussed above, and teaches providing the indication of the angular position of the rotor of the ETM while the ETM is stopped (Paragraphs 0021, 0026, 0028 [“even when the rotational speed is zero”], 0066, 0082, 0085). 
Regarding claim 14, Kishibata discloses the invention of claim 1 as discussed above, and teaches that the indication of the angular position of the rotor of the ETM is an absolute angular position of the rotor of the ETM (Paragraphs 0021, 0026, 0028, 0063-0064, 0066). 
Regarding claim 15, Kishibata discloses the invention of claim 1 as discussed above, and teaches that the indication of the angular position of the rotor of the ETM is an absolute angular position of the crankshaft (Paragraphs 0021, 0026, 0028, 0063-0064, 0066 [the rotor of the ETM and the crankshaft are coaxially mounted together]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gessier et al (U.S. Pre-Grant Publication 2010/0031911) in view of Kishibata et al (U.S. Pre-Grant Publication 2009/0020092).
Regarding claim 1, Gessier teaches a method for starting an internal combustion engine (ICE) having a crankshaft and an electric turning machine (ETM)(22) operatively connected to the crankshaft (Figure 1 or 4; Paragraphs 0066-0068 or 0080), the method comprising: energizing a position sensor ("crankshaft speed measuring means" [a person having ordinary skill in the art will recognize that this is a crankshaft position sensor and the controller/circuit with detects and interprets the crank position sensor signal) capable of providing an indication of a current angular position of a rotor of the ETM (Paragraph 0093 [the electric starter has a rotor which is directly linked to the crankshaft of the engine (paragraph 0017, claims 6 and 7)]); and applying a current to the ETM to generate a sufficient torque to rotate the crankshaft (Paragraphs 0084-0093).
Gessier does not teach that the position sensor is (or includes) an absolute position sensor; and determining, based on the indication of the current position of the rotor of the ETM, a current position of a piston operatively connected to the crankshaft, the current position of the piston being in relation to a top dead center (TDC) position of the piston within a combustion chamber.
Kishibata teaches a method for starting an internal combustion engine having a crankshaft (103) and an electric turning machine (SG) operatively connected to the crankshaft (Paragraphs 0052, 0056, 0063; Figures 1-2), the method comprising: energizing an absolute position sensor (hall sensors 29) capable of providing an 
Kishibata teaches that using a hall absolute position sensor allows position of the ETM and engine to be detected when rotational speed is low or zero which improves startability of the engine (Paragraph 0028).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Gessier, such that the position sensor is (or includes) an absolute position sensor, and the method includes determining, based on the indication of the current position of the rotor of the ETM, a current position of a piston operatively connected to the crankshaft, the current position of the piston being in relation to a top dead center (TDC) position of the piston within a combustion chamber, as suggested and taught by Kishibata, in order to allow position of the ETM and engine to be detected when rotational speed is low or zero which improves startability of the engine.
Regarding claim 2, the modified method of Gessier discloses the invention of claim 1 as discussed above, and Gessier teaches that the position sensor provides the indication of the angular position of the rotor of the ETM in signals sent to a controller (26)(Paragraphs 0069, 0093 [the electric starter has a rotor which is directly linked to 
Kishibata also teaches that the absolute position sensor provides the indication of the angular position of the rotor of the ETM in signals sent to a controller (10, 40)(Paragraph 0066, 0079); and the controller calculates on an ongoing basis the actual angular position of the rotor of the ETM based on the signals from the absolute position sensor (Paragraphs 0021, 0026, 0028, 0066, 0079, 0082).
Regarding claim 3, the modified method of Gessier discloses the invention of claim 1 as discussed above, and Gessier teaches that applying a current to the ETM further comprises: initially applying a first current to the ETM (during phase 1)(Paragraphs 0084-0093).
Nevertheless, Gessier teaches subsequently applying to the ETM a second current greater than the first current (during phase 2) in response to the angular position of the rotor of the ETM passing beyond a predetermined angular position (at the end of phase 1 - "phase 1 lasts until the pressure in the injection manifold has reached a pressure P1 that is the minimum pressure at which fuel can be injected into the cylinders concerned to produce an explosion in said cylinders of sufficient intensity to start the engine", which occurs at a specific angular position)(Paragraphs 0084-0093).

Regarding claim 4, the modified method of Gessier discloses the invention of claim 1 as discussed above, and Gessier teaches receiving at a controller a start command for the ICE (Paragraphs 0076, 0077, 0082, 0088). 
Kishibata also teaches receiving at a controller a start command for the ICE (Paragraphs 0082 and 0083).

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishibata et al (U.S. Pre-Grant Publication 2009/0020092) as applied to claim 1, and further in view of Shin et al (U.S. Pre-Grant Publication 2018/0145566).
Regarding claims 11 and 12, Kishibata discloses the invention of claim 1 as discussed above, but does not teach that the absolute position sensor is coaxial with the rotor or rotation shaft of the ETM and the crankshaft.
Shin teaches an absolute position sensor of an electric turning machine, wherein the absolute position sensor is in the well-known form of a resolver (10), which is coaxial with the rotor (9) or rotation shaft (8) of the ETM (Paragraphs 0007, 0045-0052; Figures 1-2).
.

Response to Arguments
Applicant's arguments filed 10/8/2021 have been fully considered but they are not persuasive.
In response to applicant’s repeated argument (from the response filed 6/8/2021) that the hall sensor arrangement (29) of Kishibata is not an absolute position sensor because of a lack of accuracy/resolution of position sensing, the examiner respectfully submits that the claim does not recite any specific accuracy/resolution constraints for the sensor, and Kishibata clearly states that the hall sensor can detect position when the rotational speed is zero (Paragraph 0028) which is the general interpretation given to the term “absolute position sensor”. Paragraphs 0093 and 0094 of Kishibata clearly describe obtaining position information of both the ETM and the crankshaft via the hall sensor arrangement.
In response to applicant’s argument that Kishibata does not “allow to ‘determine, based on the indication of the current position of the rotor of the ETM, a current position of a piston operatively connected to the crankshaft, the current position of the piston determining, based on the indication of the current position of the rotor of the ETM, a current position of a piston operatively connected to the crankshaft, the current position of the piston being in relation to a top dead center (TDC) position of the piston within a combustion chamber. The following is directly from the Kishibata reference:
[0093] The pulse signal generator 28 in FIG. 1 can generate a pulse signal having a level of a threshold or more only when the engine rotates at a rotational speed of at least about 100 r/min. On the other hand, the Hall sensors 29u to 29w provided in the starter generator can detect crank angle information even at an extremely low rotational speed. Thus, in the embodiment, in order to obtain the crank angle information and rotational position information of the engine even at the start by the manual starter without trouble, the start time ignition control portion 58, the normal start time fuel injection control portion 55, and the manual start time fuel control portion 57 are comprised so as to obtain the rotational position information and the crank angle information of the engine required for control from the outputs of the Hall sensors 29u to 29w provided in the starter generator.
[0094] In the embodiment, the crank angle information is basically obtained from the detection signals outputted from the three-phase Hall sensors 29uto 29wprovidedin the starter generator both at the start and during the normal operation of the engine,

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433. The examiner can normally be reached Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747